Citation Nr: 0807408	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left ear infection with hearing loss.  

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for residuals of a left ear infection with hearing loss and 
assigned a noncompensable rating.  A timely appeal was noted 
with respect to that decision. 

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on September 27, 2007.  
A copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims folder shows that the last VA 
examination was performed in May 2006.  A private audiometric 
evaluation was performed in January 2007 and VA audiometric 
testing was conducted in December 2006 and September 2007, 
but the results were not certified.  The need for additional 
audiometric testing suggests that there may have been an 
increase in the severity of hearing pathology.  A VA 
examination is necessary to evaluate the current severity of 
the veteran's residuals of a left ear infection with hearing 
loss.    

Accordingly, the case is REMANDED for the following action:

1.   Schedule the veteran for a VA 
audiology examination to determine the 
severity of his hearing loss.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail. The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
should be acknowledged in the report.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran is advised that failure to cooperate by failing 
to report for examination may result in an adverse outcome.  
38 C.F.R. § 3.655 (2007).  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
